The appeal brings for review an order dismissing bill of complaint which sought to enjoin and restrain W.C. Lanier as Tax Collector of the City of Orlando and Frank Karel as Chief of Police of said city from collecting or attempting to collect from each location operator certain taxes which were sought to be collected under the alleged authority of Section 5 of Chapter 17,257, Acts of 1935, the contention being that the provisions of the Act did not authorize the collection of the amount of the tax provided in Section 5 thereof to be collected from the "location operator" and also a like amount from the "operator" each as defined in Section 3 of the Act.
The same question was presented in the case of State, ex rel.
Cleve Baker, v. McCarthy, filed at this term of Court, and was definitely determined against the contention of the appellant here. So, the order appealed from should *Page 252 
be affirmed on authority of the opinion and judgment in that case.
On February 18th we entered an order granting a constitutional writ in this case restraining the collection of the tax during the pendency of this appeal, that order to be effective upon appellants paying into the registry of the Circuit Court the amount or amounts of money claimed by the City of Orlando by its said officers as additional location tax upon the said coin-operated devices and providing that such funds should remain in the registry of the Circuit Court in lieu of the taxes claimed by the City of Orlando until the final adjudication of the appeal, then to be disbursed in such manner as should be provided by order of this Court.
It is now ordered that if any moneys shall have been deposited in the office of the Clerk of the Circuit Court of Orange County pursuant to that order, such funds shall be delivered to the City Clerk and Collector of Orlando, Florida, to be applied to the payment of the license tax involved.
It is so ordered.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN and DAVIS, J.J., concur.